FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JIMMY KIT LEE,                                   No. 14-72340

               Petitioner - Appellant,           Tax Ct. No. 8863-13

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Jimmy Kit Lee appeals pro se from the Tax Court’s decision dismissing for

failure to prosecute properly his petition challenging the Commissioner of Internal

Revenue’s determination of tax deficiencies for tax year 2010. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review for an abuse of discretion,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Noli v. Comm’r, 860 F.2d 1521, 1527 (9th Cir. 1988), and we affirm.

      The Tax Court did not abuse its discretion in dismissing Lee’s petition for

failure to prosecute properly because Lee failed to comply with the Tax Court’s

Standing Pretrial Order requiring the parties to exchange documents at least

fourteen days before trial, and Lee refused to answer the Tax Court’s questions

regarding his business. See T.C. R. 123(b) (Tax Court may dismiss a case and

enter a decision against a petitioner where the petitioner fails to prosecute or

proceed as required by the Tax Court).

      We reject as meritless Lee’s contentions that the Internal Revenue Service

does not have authority to levy taxes, and the documents he produced were not a

“document dump.”

      AFFIRMED.




                                           2                                       14-72340